Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is being mailed out to correct the amendments to the claims in view of printer query.
Claims 1-11 and 20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Robin Teskin on 10 March 2021.

The application has been amended as follows: 
Please amend claims 1, 7, and 11, to replace “floes” with - -flocs- - in all instances.
Please amend claim 8 to replace “floe” with - -floc- -.
Reasons for Allowance
Claims 1-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A method for treating tailings from a separation process, wherein bitumen is separated from mineral solids, the tailings comprising an aqueous phase with suspended solid particulate material and residual bitumen, the tailings having a dry solids content <25 weight-%, the method comprising: adding a flocculating agent comprising polyacrylamide to the tailings, adding an auxiliary agent comprising ionic liquid to tailings in conjunction with the flocculating agent, , allowing flocs, which comprise solid particulate material, to form, and allowing the formed flocs to separate from the aqueous phase, as claimed in claim 1, wherein the ionic liquid is prepared by combining an unsubstituted or substituted pyridine, amidine, choline or guanidine, and a fatty acid selected from stearic acid, isostearic acid and rosin acid, is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHELLE STEIN/Primary Examiner, Art Unit 1771